CUTRER, Judge.
This is a companion case to the cases of Hebert v. Missouri Pacific Railroad Company., 366 So.2d 608; Stelly v. Missouri Pacific Railroad Company, 366 So.2d 617; Guidry v. Missouri Pacific Railroad Company, 366 So.2d 618; and Lalonde v. Missouri Pacific Railroad Company, 366 So.2d 619. Separate decisions in these cases are being rendered by us this date.
For the reasons assigned in Hebert v. Missouri Pacific Railroad Company, 366 So.2d 608, the judgment of the trial court dismissing plaintiff’s suit is affirmed. The costs of this appeal to be paid by plaintiff.
AFFIRMED.